DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a method of manufacturing a high-strength bead wire.
Group II claims 5-7, drawn to a high-strength bead wire.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of (i) a wire rod containing 0.86-1.02 % carbon by weight, (ii) 5-10 g/m2, (iii) a process of drawing the wire rod with an apparatus including a drawing die and a pressure die installed in front of the drawing die that can apply pressure to the wire rod, and (iv) the diameter of the pressure die being 1.05-1.2 times the diameter of the drawing die, this Ibaraki et al. (JP 2005-054260, machine translation provided, Ibaraki), and further in view of Miyazaki (JPH 06-106226, machine translation provided, Miyazaki).
Ibaraki teaches, a wire rod containing 0.86-1.02 % carbon by weight; Ibaraki teaches 0.88-1.1 mass% carbon (Claim 7), which renders the instant range obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05), and 5-10 g/m2 of phosphate coating (Paragraph [0021]). Ibaraki further teaches drawing as technique to obtain the wire rod (Claim 1), but does not disclose the instant apparatus. Analogous art by Miyazaki, which also teaches a method for drawing wire, teaches a process of drawing the wire rod with an apparatus including a drawing die and a pressure die installed in front of the drawing die that can apply pressure to the wire rod (see below; Figure 1; Paragraph [0010]), and that the diameter of the pressure die is 1.05-1.2 times larger; Miyazaki teaches 80-120% cross sectional area of the wire (Paragraph [0014]), which corresponds to the diameter of the drawing die, and overlaps with the instantly claimed range which renders the instant range obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill art, before the effective filing date, to utilize the drawing apparatus of Miyazaki to make the steel wire rod taught by Ibaraki because the apparatus of Miyazaki affords dimensional accuracy (Abstract), a decrease in the cross-sectional area without changing the cross-sectional shape (Paragraph [0022]), while reducing the number of drawing steps compared to Ibaraki, thereby reducing manufacturing time and cost, all of which are desirable for manufacturing steel wire rods.

    PNG
    media_image1.png
    347
    612
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JOHN D SCHNEIBLE/            Examiner, Art Unit 1784                                                                                                                                                                                            
/HUMERA N. SHEIKH/            Supervisory Patent Examiner, Art Unit 1784